 



Exhibit 10.1
FORM OF AMENDMENT OF AWARDS, CONSENT AND WAIVER
     This consent and waiver (the “Consent”) confirms the understanding reached
between the undersigned and R.H. Donnelley, a Delaware corporation (the
“Company”) regarding certain accelerated vesting provisions with respect to the
undersigned’s outstanding stock options and other stock-based awards (the
“Awards”) granted by the Company and any other rights the undersigned would be
entitled to under the Plans (as defined below) as a result of a Change of
Control resulting from the Merger (each as defined below). In consideration of
the premises and mutual covenants contained herein and for other good and
valuable consideration, the validity and sufficiency of which is hereby
acknowledged, the parties agree that this Consent constitutes an amendment to
all Awards previously granted to the undersigned pursuant to the Company’s 2005
Stock Award and Incentive Plan (effective as of April 26, 2005), 2001 Stock
Award and Incentive Plan (as amended and restated effective as of May 1, 2001)
and 1998 Directors’ Stock Plan (as amended and restated through January 31,
2000) (collectively, the “Plans” and each a “Plan”).
     In connection with the transactions contemplated by the Agreement and Plan
of Merger as of October 3, 2005 by and among Dex Media, Inc., the Company and
Forward Acquisition Corp., a wholly-owned subsidiary of the Company (the “Merger
Sub”), pursuant to which Dex Media, Inc. will be merged into Merger Sub (the
“Merger”) at the Effective Time (as defined in Section 1.2 of the Merger
Agreement), the undersigned hereby irrevocably and unconditionally: (i) consents
and agrees that the transactions contemplated by the Merger, including any
holdings of shares of Stock (as defined in the Plans) and changes in the
composition of the Board resulting from the Merger, shall not constitute a
Change in Control (under any subpart of the definition of “Change in Control”),
as defined in the Plans, for purposes of any Awards outstanding prior to the
Effective Time, notwithstanding any provision contained in any such Plan or
agreement under such Plan to the contrary, and (ii) waives any and all
acceleration of vesting and any and all other rights that the undersigned may
have under each Plan that would have otherwise accrued to the undersigned as a
result of a Change in Control resulting from the Merger; provided, however, that
if I am not appointed to the Company’s Board of Directors (the “Board”) at the
Effective Time in connection with the Merger, for whatever reason, or within two
years following the Effective Time I leave the Board at its request or am
removed from the Board without my consent, then notwithstanding the foregoing
provisions hereof, I shall be entitled to receive all of the benefits to which I
would otherwise have been entitled under the Plans or with respect to
outstanding Awards under the Plans following a Change in Control and treating
the Merger as a Change in Control for that purpose; and provided, further that
in the event that the Merger is not consummated, this Consent shall be void ab
initio.
     EXECUTED on this 7th day of November, 2005.

            R.H. Donnelley Corporation
      By:           Robert J. Bush        Vice President and General Counsel   
      ACCEPTED AND AGREED TO:
                 Signature             

